 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00257-NONE-SKO
12                                Plaintiff,            STIPULATION AND [PROPOSED] ORDER TO
                                                        CONTINUE PRETRIAL MOTION DEADLINE
13                         v.
                                                        DATE: May 8, 2020
14   PAUL STEVEN KUBE,                                  TIME: 8:30 a.m.
                                                        COURT: Hon. Dale A. Drozd
15                               Defendant.
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     On February 3, 2020, the court set a motions schedule in this case as follows: Motion to

21 Suppress to be filed by March 16, 2020, Response due by March 30, 2020, Replies due by April 1, 2020,

22 and a hearing on April 10, 2020.

23          2.     On March 16, 2020, the Court granted the parties request to continue the motion’s filing

24 deadline to March 23, 2020.

25          3.     On March 20, 2020, pursuant to Eastern District of California General Orders 611 and

26 612 and the ongoing COVID-19 pandemic, the Court issued a minute order continuing the motions
27 hearing in this case one month, from April 10, 2020 to May 8, 2020.

28          4.     On March 23, 2020, the defendant filed his motion to suppress. (ECF #37). In reviewing


      STIPULATION TO CONTINUE MOTIONS DEADLINES         1
30
 1 the motion to suppress, the government believes it needs additional time to conduct research, interview

 2 witnesses, and conduct further investigation. Given the ongoing COVID-19 and other issues, the

 3 government is requesting an additional 14 days to file its opposition. The Defendant does not oppose

 4 the request.

 5          5.     On March 23, 2020, the government also filed a motion to admit other acts evidence

 6 pursuant to Rule 404(b) of the Federal Rules of Evidence. (ECF #34). It does not appear the court’s

 7 prior order set a response to motions in limine.

 8          6.     Therefore, the parties stipulate and request that the Court extend the government’s

 9 deadline to respond to defendant’s motion to suppress (ECF #37) from March 30, 2020 to April 13,
10 2020, and extend the defendant’s deadline to reply from April 1, 2020, to April 20, 2020.

11          7.     If the Court would like to set a deadline for the defendant to respond to the government’s

12 404(b) motion, the parties would request the same deadlines as for the defendant’s motion in limine

13 (April 13, 2020 for the opposition, and April 20, 2020 for any reply).

14          IT IS SO STIPULATED.

15
     Dated: March 24, 2020                                  MCGREGOR W. SCOTT
16                                                          United States Attorney
17
                                                            /s/ JEFFREY A. SPIVAK
18                                                          JEFFREY A. SPIVAK
                                                            Assistant United States Attorney
19

20
     Dated: March 24, 2020                                  /s/ Carol Moses
21                                                          Carol Moses
22                                                          Counsel for Defendant
                                                            PAUL STEVEN KUBE
23                                                          (As approved by email 3/24/2020)

24

25

26
27

28

      STIPULATION TO CONTINUE MOTIONS DEADLINES         2
30
 1                                                  ORDER

 2          The government’s deadline to respond to defendant’s motion to suppress (ECF #37) is continued

 3 from March 30, 2020 to April 13, 2020. The defendant’s deadline to reply is continued from April 1,

 4 2020, to April 20, 2020.

 5          The defendant is also ordered to respond to the government’s 404(b) motion (ECF #34) by April

 6 13, 2020, and the government ordered to file a reply, if any, by April 20, 2020.

 7 IT IS SO ORDERED.

 8
        Dated:    March 25, 2020
 9                                                    UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE MOTIONS DEADLINES         3
30
